Citation Nr: 1417710	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits, to include recognition as surviving spouse of the Veteran for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1958 to April 1964.  He died in April 1993.  The appellant claims to be his surviving spouse for VA death benefits purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appellant and her daughter provided testimony before the undersigned at a videoconference hearing in June 2012; a transcript of the hearing is associated with the paper claims file.

The Board notes that it reviewed the electronic claim files associated with this case in addition to reviewing the paper claims file.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 1968 and divorced by a final decree from a Salt Lake City, Utah court in September 1982.  The Veteran and the appellant did not subsequently remarry each other or form what could reasonably be considered a common-law marriage after their divorce.

2.  The Veteran died in April 1993.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 1304, 1310, 1311, 1318, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2013 Supp.); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The VCAA has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In the present case there is no legal basis upon which the sought death benefits may be awarded, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2013).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

During the Veteran's lifetime, service connection was in effect for schizophrenia, rated as 100 percent disabling from August 1966 until his death.  The appellant has argued that even though she had divorced the Veteran long before his death, she should still be deemed to be the Veteran's surviving spouse because she had no choice but to divorce the Veteran in order to protect her three daughters.  

In this case, there is no dispute that the Veteran and appellant were married in June 1968.  The record shows that the Veteran and appellant were divorced in September 1982, and had not lived together since that time.  

Once the Veteran and the appellant divorced, the appellant was precluded from holding the status of a surviving spouse for the purposes of VA benefits.

The Veteran died in April 1993.  Thus, the appellant was not the Veteran's spouse by marriage at the time of his death nor could she have been considered the Veteran's spouse at common law.

The Board is very sympathetic to the arguments presented by the appellant and the nature of her claim.  The law, however, is very clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  Regrettably, the Board is unable to provide equitable relief in a situation such as this, and has no other alternative but to deny the appellant's appeal as she does not meet the legal criteria for recognition as the surviving spouse.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


